 

Exhibit 10.1

 

XENCOR, INC.

AMENDED AND RESTATED NON-EMPLOYEE DIRECTOR COMPENSATION POLICY

 

Each member of the Board of Directors (the “Board”) who is a member as of
September 5, 2019 (the “Effective Date”) and who is not also serving as an
employee of Xencor, Inc.  (“Xencor”) or any of its subsidiaries (each such
member, an “Eligible Director”) will receive the compensation described in this
Amended and Restated Non-Employee Director Compensation Policy for his or her
Board service.  This policy is effective as of the Effective Date and may be
amended at any time in the sole discretion of the Board.

 

Annual Cash Compensation

 

Eligible Directors will be paid the following annual cash compensation amounts,
payable in equal quarterly installments, payable in arrears on the last day of
each fiscal quarter in which the service occurred. If an Eligible Director joins
a committee of the Board or the Board at a time other than effective as of the
first day of a fiscal quarter, each annual retainer set forth below will be
pro-rated based on days served in the applicable fiscal year, with the pro-rated
amount paid for the first fiscal quarter in which the Eligible Director provides
the service, and regular full quarterly payments thereafter. All cash fees are
vested upon payment.

 

1.         Annual Board Service Retainer:

a.          Eligible Directors other than the Chairman: $40,000

b.         Chairman: $70,000

 

2.         Annual Committee Chair Service Retainer:

a.         Chairman of the Audit Committee: $20,000

b.         Chairman of the Compensation Committee: $15,000

c.         Chairman of the Nominating & Corporate Governance Committee: $10,000

 

3.         Annual Committee Member (other than Committee Chair) Service
Retainer:

a.         Member of the Audit Committee: $10,000

b.         Member of the Compensation Committee: $7,500

c.         Member of the Nominating & Corporate Governance Committee: $5,000

 

Equity Compensation

 

The equity compensation set forth below will be granted under the Xencor, Inc.
2013 Equity Incentive Plan (the “Plan”) as may be amended from time to time. All
stock options granted under this policy will be nonstatutory stock options, with
an exercise price per share equal to 100% of the Fair Market Value (as defined
in the Plan) of the underlying Common Stock on the date of grant, and a term of
ten years from the date of grant (subject to earlier termination in connection
with a termination of service as provided in the Plan).

 

1.         Initial Grant: On the date of the Eligible Director’s initial
election to the Board, for each Eligible Director who is first elected to the
Board following the Effective Date (or, if such date is not a market trading
day, the first market trading day thereafter), the Eligible Director will
be automatically, and without further action by the Board or Compensation
Committee of the Board, granted a stock option to purchase shares of Common
Stock with an aggregate Black Scholes option value of $400,000.   For the
avoidance of doubt, Eligible Directors who are serving on the Board at the
Effective Date will not be awarded an initial grant. One-third of the shares
subject to each stock option will vest on the one year anniversary of the date
of grant and the balance of the shares will vest in a series of 24 equal monthly
installments thereafter, such that the option is fully vested on the third
anniversary of the date of grant, subject to the Eligible Director’s Continuous
Service (as defined in the Plan) through each such vesting date and will vest in
full upon a Change in Control (as defined in the Plan).

 



1



 

2.         Annual Grant: On the date of each of Xencor’s annual stockholder
meeting held after the Effective Date, each Eligible Director who continues to
serve as a non-employee member of the Board (or who is first elected to the
Board at such annual stockholder meeting) will be automatically, and without
further action by the Board or Compensation Committee of the Board, granted a
stock option to purchase shares of Common Stock with an aggregate Black Scholes
option value of $300,000.  The shares subject to the stock option will vest in a
series of 12 equal monthly installments, such that the option is fully vested on
the one anniversary of the date of grant, subject to the Eligible Director’s
Continuous Service (as defined in the Plan) through each such vesting date and
will vest in full upon a Change in Control (as defined in the Plan).

2

